Defendant was convicted of the crimes of grand larceny in the first degree and grand larceny in the second degree and sentenced under the first count for a term of not less than ten nor more than twenty years, and *839on the second count for a term of not less than five nor more than ten years, the sentences to run concurrently. Judgment reversed on the law and the facts and a new trial granted. Order denying defendant’s motion for an inspection of the Grand Jury minutes affirmed. Defendant was not a witness and his character was not in issue. It was highly improper for the Assistant Attorney-General in his opening to state that the defendant “ has got $725 of the union’s money now, not counting the money he got when he was doing time down in Jersey”; and it was error to permit the People to prove that defendant was in the Essex County Penitentiary from December 30, 1938, to January 23, 1939, which was approximately one year prior to the time the crimes charged are alleged to have been committed. The harm done to defendant by these statements and the receipt of this evidence is apparent, and it was aggravated by reference to them in the charge of the court, as well as in the summary of the Assistant Attorney-General, which was highly inflammatory and prejudicial. There are other errors, but in view of our determination that the judgment must be reversed, it is unnecessary to discuss them. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.